MEMORANDUM**
California state prisoner Eddie Young appeals pro se the district court’s judgment dismissing Young’s 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U. S.C. § 1915A for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Young’s claims of denial of access to the courts, because he faded to show the denial of library photocopying services hindered his ability to pursue a legal claim, so as to constitute actual injury. See Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir.1999).
The district court properly dismissed Young’s equal protection claim because Young did not allege that any adverse actions taken against him were on the basis of his membership in a protected class. See Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir.1998)(order).
The district court properly dismissed Young’s Eighth Amendment claim, because he did not allege prison officials acted with a sufficiently culpable state of mind. See Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.2000).
Young’s claim that the handling of his prison grievance violated due process fails because he has “no legitimate claim of *166entitlement to a [prison] grievance procedure,” Mann v. Adams, 855 F.2d 639, 640 (9th Cir.1988), much less a timely one.
Young’s claim of retaliation fails because his second amended complaint did not contain sufficient allegations that retaliation was a substantial or motivating factor on the part of prison librarians. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.